



EXHIBIT 10.25


November 7, 2019


Nigel Lakey
Nigel.Lakey@franksintl.com




Dear Nigel:
We are pleased to confirm your offer for the position of Senior Vice President,
Technology, of Frank’s International, N.V., a limited liability company
organized under the laws of the Netherlands (the “Company”) and of Frank’s
International, LLC, a Texas limited liability company (the “Employer”).
Duties
In your capacity as Senior Vice President, Technology, you will perform duties
and responsibilities that are commensurate with your position and such other
duties as may be assigned to you from time to time. You will be a member of the
senior leadership team. You agree to devote your full business time, attention,
and best efforts to the performance of your duties and to the furtherance of the
Company’s and the Employer’s interests. Notwithstanding the foregoing, nothing
in this letter shall preclude you from devoting reasonable periods of time to
charitable and community activities, managing personal investment assets and,
subject to Board approval (which will not be unreasonably withheld), serving on
boards of other companies (public or private) not in competition with the
Company or the Employer, provided that none of these activities interferes with
the performance of your duties hereunder or creates a conflict of interest.
Location
Your principal place of employment shall continue to be at our U.S. headquarters
in Houston, Texas, subject to business travel as needed to properly fulfill your
employment duties and responsibilities.
Start Date
Your anticipated transition date is November 18, 2019.
Base Salary
In consideration of your services, you will be paid an initial base salary of
$350,000.00 on an annualized basis, subject to periodic review and payable in
accordance with the standard payroll practices of the Employer, subject to all
withholdings and deductions as required by law.
Other Terms of Employment
Other terms and conditions of your employment with the Company will remain in
place as currently in effect.
Governing Law
This letter shall be governed by the laws of Texas, without regard to conflict
of law principles.





--------------------------------------------------------------------------------







Thank you for your service to the Company, and I look forward to your continued
success.
Sincerely,


/s/ Michael Kearney                        
Michael Kearney
Chief Executive Officer






Acceptance of Offer
I have read, understood and accept all the terms of the offer of employment as
set forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied that are not set forth expressly in the
foregoing letter, and this letter supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter of this letter.
This offer does not change any existing confidentiality, non-competition, or
non-solicitation obligations under any agreement or law.


/s/ Nigel Lakey                11/07/2019                    

Nigel Lakey                    DATE






2

